Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/921,919 filed on July 6, 2020.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Applicant filed a Request for Continued Examination on April 5, 2022 subsequent to a final rejection mailed on January 5, 2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e), has been timely paid, the finality of the previous Office action mailed on January 5, 2022is withdrawn pursuant to 37 CFR 1.114 and applicant’s submission filed April 5, 2022 has been entered.
Applicant has amended claims 1, 8, 12 and 19. Claims 1-20 are currently pending.
Submitted Information disclosure statement (IDS) complies with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Response to Arguments
Applicant's arguments/remarks filed on April 5, 2022 have been fully considered but they are drawn to amendments made to independent claims which required additional search for prior art and necessitating new grounds of rejection. As such, applicant’s arguments are moot and are implicitly responded to in the Office action that appears below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,706,602 (Patent ‘602) in view or Cronin et al., US 2021/0110901 (Cronin) and further in view of Rosenfeld et al., US 2006/0022834 A1 (Rosenfeld).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claims in conflict simply differ in wordings and not in substance such that resolving the differences between claim 1 of the instant application and claim 1 of Patent ‘602 in combination with Rosenfeld and Cronin would have been obvious to a person of ordinary skill in the art, as argued in the following rejection of claim 1 of the instant application. This is demonstrated in the following table that shows conflicting claims side by side.
	
Application 16/921,919

Claim 1.  An apparatus comprising: an imaging device to capture imaging data of a patient, the imaging device including at least one of an X-ray imaging device, an ultrasound imaging device, or a magnetic resonance imaging device; a patient monitor to capture non-imaging data of the patient; and a communication interface between the imaging device and the patient monitor to route the non-imaging data to the imaging device, wherein the imaging device is to combine the non-imaging data with the imaging data to form a combined data set to be processed to determine a clinical outcome.
Patent ‘602

Claim 1. An apparatus to capture patient vitals in real time during an imaging procedure, the apparatus comprising: at least one of a video capturing device or an audio receiving device, the video capturing device configured to capture a visual vital information of a patient from a vital monitor during the imaging procedure and the audio receiving device configured to capture an audible vital information of the patient during the imaging procedure; a vitals data manager to: obtain at least one of the visual vital information or the audible vital information, the at least one of the visual vital information or the audible vital information tagged with an identifier of the patient; obtain a medical image of the patient, the medical image captured during the imaging procedure; and determine, utilizing the identifier of the patient, that the at least one of the visual vital information or the audible vital information correspond to the medical image of the patient; and a vitals aggregator to: when the at least one of the visual vital information or the audible vital information does not correspond to the medical image, trigger a recapture of the at least one of the visual vital information or the audible vital information; and embed the at least one of the visual vital information or the audible vital information with the medical image corresponding to the patient to form a composite image.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cronin et al., US 2021/0110901 (Cronin) in view of Rosenfeld et al., US 2006/0022834 A1 (Rosenfeld)
With respect to claim 1, Cronin discloses an apparatus [abstract: system, FIG. 9], comprising: an imaging device to capture imaging data of a patient [FIG. 1, par. 5, ref. to fused data monitor collecting data over time from different pieces of medical equipment or sensors collecting physiological data of a patient when a magnetic-resonance image of the patient is being performed – see also FIG. 5], the imaging device including at least one of an X-ray imaging device, an ultrasound imaging device, or a magnetic resonance imaging device [par. 17]; a patient monitor to capture non-imaging data of the patient [Data collected from these different medical devices may be received over a cable (wire or optical) or may be received wirelessly. Once data is collected it may be merged/fused by any available method. The fusing of data may occur continuously and for as long a desired or required]; and a communication interface between the imaging device and the patient monitor to route the non-imaging data to the imaging device [claim 13], wherein the imaging device is to combine the non-imaging data with the imaging data to form a combined data set to be processed to determine a clinical outcome [claim 13 – ref. to “generate sensor identification codes to identify the digital sensor data; combine the digital sensor data and the digital context data into a fused data stream, the fused data stream”]. In addition, Rosenfeld discloses a communication interface between the imaging device and the patient monitor to route the non-imaging data to the imaging device [FIG. 9, par. 202: monitor server 236 – see also par. 32: two-way audio/video communication with a continuous real time feed of clinical information]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Cronin with Rosenfeld with the motivation to devise a system and method for observing patients in geographically dispersed health care locations [Rosenfeld: abstract].
Examiner’s Note: See also Solf et al., WO 2010/106449 A2, p. 4, FIG. 1 and Shelton, IV et al., US 2019/0206564 A1, par. 223.
With respect to claim 2, Cronin in view of Rosenfeld disclose all the limitations of claim 1 and further discloses wherein the imaging data and the non-imaging data are captured at a same time [FIG. 7, par. 38, claim 7].
With respect to claim 3, Cronin in view of Rosenfeld disclose discloses all the limitations of claim 1. Furthermore, Rosenfeld discloses wherein the communication interface between the imaging device and the patient monitor is bi-directional [par, 32: two-way audio/video communication]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.	
With respect to claim 4, Cronin in view of Rosenfeld disclose all the limitations of claim 1. Furthermore, Rosenfeld discloses wherein the communication interface is a wireless communication interface between an imaging device receiver and a patient monitor transmitter [par. 230]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.	
With respect to claim 7, Cronin in view of Rosenfeld disclose all the limitations of claim 1. Furthermore, Rosenfeld discloses wherein the combined data set is formed as a composite image with the non-imaging data embedded in an image formed from the imaging data [par. 177]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.	
With respect to claim 8, Cronin in view of Rosenfeld disclose all the limitations of claim 1 and further discloses wherein the imaging device includes at least one of a camera or a microphone, and wherein the non-imaging data is captured by the imaging device using at least one of the camera or the microphone [FIG. 3, pars. 25, 30 – note that the computer system is integrated onto the medical imaging device].
With respect to claim 9, Cronin in view of Rosenfeld disclose all the limitations of claim 1. Furthermore, Rosenfeld discloses wherein the imaging data includes x-ray imaging data [par. 215] and the non-imaging data includes patient oxygen saturation information [par. 310]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.	
With respect to claim 10, Cronin in view of Rosenfeld disclose all the limitations of claim 1. Furthermore, Rosenfeld discloses wherein the clinical outcome includes a trend in at least one of a condition or a disease [par. 310]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.	
With respect to claim 11, Cronin in view of Rosenfeld disclose all the limitations of claim 1. Furthermore, Rosenfeld discloses wherein the trend is displayed in conjunction with an image formed from the imaging data [par. 310 – see also par. 32: a continuous real time feed of clinical information]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.	
With respect to claims 12-14 and 17-18, the claims are drawn to computer-readable storage media containing instructions therein that, when executed on an electronic device, causes the device to perform a series of steps that are commensurate in scope with steps of claims 1-2, 4 and 7-8, respectively. Therefore, claims 12-14 and 17-18 are rejected for the same reasons of anticipation as noted in the above rejection of claims 1-2, 4 and 7-8, respectively.
With respect to claim 19, the claim is drawn to method comprising steps that are commensurate in scope with steps of claim 1. Therefore, claim 19 is rejected for the same reasons of anticipation as noted in the above rejection of claim 1.

Claim 5-6, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cronin in view of Rosenfeld, as applied to claim 1, and further in view of Lee, US 2018/0247714 A1 (hereinafter “Lee”).
With respect to claim 5, Cronin in view of Rosenfeld disclose all the limitations of claim 1 but Cronin and Rosenfeld, alone or in combination, do not explicitly disclose wherein the imaging device includes an artificial intelligence model to process the combined data set to determine the clinical outcome. However, Lee discloses wherein the imaging device includes an artificial intelligence model to process the combined data set to determine the clinical outcome [abstract, par. 17]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Cronin and Rosenfeld with Lee with the motivation to devise a system and method incorporating a model that is set to determine the abnormal condition of a patient wherein the model is generated by learning data obtained in relation to the object by using an artificial intelligence (AI) algorithm [Lee: abstract, par. 17].
With respect to claim 6, Cronin in view of Rosenfeld disclose and further in view of Lee disclose all the limitations of claim 5 and Lee furthermore discloses  wherein the artificial intelligence model is a first artificial intelligence model, and wherein the imaging device includes a second artificial intelligence model to process the captured non-imaging data for combination with the imaging data [par. 59: AI algorithm or a machine learning algorithm, at least one of an artificial neural network, a Bayesian network, a support vector machine, and a decision tree]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Rosenfeld with Lee with the same motivation as noted in the above rejection of claim 5.
With respect to claims 15-16, the claims are drawn to computer-readable storage media containing instructions therein that, when executed on an electronic device, causes the device to perform a series of steps that are commensurate in scope with steps of claims 5-6, respectively. Therefore, claims 15-16 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 5-6, respectively.
With respect to claim 20, the claim is drawn to method comprising steps that are commensurate in scope with steps of claim 5. Therefore, claim 20 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 5.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Alzamzmi et al., US 2019/0320974 A1, discloses comprehensive and context-sensitive neonatal pain management system.
David et al., US 5,441,047 A, discloses ambulatory patient health monitoring techniques.
Shipon, US 2007/0118389 A1, discloses integrated teleconferencing system.
Baron, US 2014/0366878 A1, discloses medical console.
Hickle et al., US 2018/0052968 A1, discloses computer-assisted patient navigation and information system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485